Citation Nr: 0802745	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-03 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a left knee disorder.


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1970 to December 1971.  The appeal arose from a 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in September 2003. 




FINDINGS OF FACT

1.  No competent evidence of record shows that a left knee 
disorder had its onset during active service or is otherwise 
etiologically related to the veteran's active service.  

2.  No competent evidence of record shows that a right knee 
disorder had its onset during active service, was caused or 
aggravated by any in-service injury to the veteran's left 
knee, or is otherwise etiologically related to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left knee disorder have not been met.  38 U.S.C.A. §§  1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.   The criteria for entitlement to service connection for a 
right knee disorder have not been met.  38 U.S.C.A. §§  1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

Here, the VCAA duty to notify has not been satisfied.  The 
June 2003 letter VCAA letter did not provide the information 
required by Pelegrini.  Specifically, the veteran was not 
notified regarding the requirement that he submit any 
evidence in his possession in support of his claims.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  The 
veteran has indicated, in a VCAA notice response received in 
April 2006, that he has no further evidence to submit.  The 
veteran specifically indicated that VA had received all of 
his military and civilian treatment records.  The veteran 
submitted an additional form, received in June 2007, 
indicating that he did not have any additional medical 
evidence to submit. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
With regard to the additional requirements set forth by 
Dingess, in this case, although the initial notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  The Board 
additionally notes that notice of the additional elements 
required by Dingess was sent to the veteran in March 2006 and 
his claims were subsequently readjudicated in a supplemental 
statements of the case in April and August 2007.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, private medical records, and VA treatment 
records.  There is no indication of other relevant records 
that have not been obtained.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was provided with an examination regarding his 
claims in November 2006.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be granted, on a  
secondary basis, for a disability which is proximately due  
to, or the result of, an established service-connected 
disability.  38 C.F.R. § 3.310 (2007).  Similarly, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice connected disease, will be 
service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.322 (2006).  Additionally, the Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

Generally, medical evidence, rather than lay evidence, is 
required to establish medical causation or a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, in certain uncomplicated circumstances, lay 
evidence may suffice.  Jandreau v. Nicholson, 492 F.3d 1372  
(Fed. Cir. 2007) (explaining in footnote 4 that lay evidence 
is competent to identify a simple condition such as a broken 
leg but not more complex issues such as identifying a form of 
cancer).   

Service medical records indicate that in February 1971 the 
veteran slipped on a ladder and injured his left knee.  The 
veteran reported that while flexing his knee, his knee was 
painful and felt like it was slipping out of place.  He was 
diagnosed with a medial femoral condyle contusion and mild 
medial ligament tenderness.  The veteran was prescribed 
crutches.  X-rays did not detect any abnormality.  Shortly 
thereafter, on follow-up treatment in early March 1971, the 
pain had declined; the veteran was instructed to discontinue 
use of the crutches and to avoid strenuous exercise for one 
more week.  Service medical records are silent regarding any 
further treatment for the veteran's left knee injury.  On a 
separation examination in December 1971, the veteran's lower 
extremities were found to be normal.

The next record of treatment, in July 1975, at a VA hospital, 
occurred after the veteran incurred a right knee injury by 
twisting his knee two months earlier.  The veteran was 
diagnosed with a torn right medial meniscus and underwent 
right medial meniscectomy.  

Private medical records indicate that the veteran received 
treatment in July 1979.  The veteran's right knee had a torn 
lateral meniscus as well as other injuries.  An arthroscopy, 
lateral meniscectomy, and lateral reconstruction was 
performed.  

In October 1988, the veteran was treated by a private 
physician for a torn medial meniscus in his left knee by 
arthroscopic partial medial meniscectomy.  The veteran denied 
any past trouble with his left knee.

The veteran was afforded a VA examination regarding his 
claims in November 2006.  The examiner reviewed the veteran's 
claims file, including the records of treatment for the 
veteran's knees in May 1975, July 1979, and October 1988.  
The VA examiner stated that, in his opinion, based on the 
record, the May 1975 injury was not acute.  The examiner 
stated that based on the symptoms discussed in the VA medical 
record, the veteran's right knee disability was a long-term 
disability.  The July 1979 injury was, in the VA examiner's 
opinion, due to a recent tear and reinjury of the veteran's 
right knee.  The examiner determined that this surgery was 
unrelated to the veteran's left knee.  Regarding the October 
1988 surgery, this surgery resulted from the veteran twisting 
his knee while exiting a vehicle, also an acute injury.  This 
injury was "not related to [the veteran's] claim for 
service-connection of his left or right knee."

The examiner diagnosed the veteran with bilateral 
degenerative joint disease of the knees.  The examiner also 
noted that the veteran had been treated with a right medial 
meniscectomy, a right medial collateral ligament 
reconstruction, a lateral meniscectomy and anterior cruciate 
ligament reconstruction on the right knee, and a medial 
meniscectomy on the left knee.  The examiner determined that 
the veteran's left knee condition was not the result of or 
caused by the veteran's injury in service.  The examiner 
determined that the symptoms regarding the veteran's 1988 
left knee surgery were recent.  The examiner also determined 
that the veteran's right knee condition also was not the 
result of or aggravated by his left knee condition.  The 
examiner determined that it was "an acute injury of it's 
(sic) own making and was not related to any injury sustained 
in service on his left knee."

The Board does not doubt that the veteran sincerely believes 
his current knee disabilities had their inception in service.  
However, there is no indication that he has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Regarding the veteran's left knee, although he was treated 
for a contusion and tenderness following an injury in service 
in 1971, there is no further evidence of complaints or 
treatment for a left knee disability until October 1988, 
almost 17 years after discharge from service.  The Board has 
considered the veteran's assertion that his left knee never 
was the same after entry into service.  However, in rendering 
a determination on the claim, the lack of evidence of 
treatment may bear on the credibility of the veteran's 
assertion of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  This absence of treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, the VA examiner has 
provided an opinion that the veteran's current left knee 
disorder is not the result of or related to the inservice 
injury.  

Regarding the veteran's right knee, service medical records 
are devoid of any indication of right knee injury or 
disorder, and the veteran did not have any treatment of that 
knee until May 1975, over four years after service.  The 
veteran primarily contends that his right knee disability is 
a result of the left knee disability.  Since service 
connection has been denied for his left knee disability, it 
follows that service connection cannot be granted for the 
right knee disability as a result of the left knee 
disability.

As there is no credible evidence that arthritis in either 
knee manifested itself within one year of the veteran's 
separation from active service, the provisions of 38 C.F.R. 
§§ 307 and 309 are not for application.

The Board has also considered two web page printouts which 
were submitted by the veteran.  One is from the Arthritis 
foundation, the other is from the Centers for Disease 
Control.  Both web page printouts provide general statistical 
information regarding arthritis.  The Board observes that the 
Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 
11 Vet. App. 509 (1998).  In the present case, the articles 
submitted by the veteran are not accompanied by the opinion 
of any medical expert linking the veteran's arthritis to 
service.  These while providing general statistics on 
arthritis, they do not provide information specific to the 
veteran's claims.  Therefore, this evidence does not assist 
in substantiating the veteran's claims.

For the reasons provided above, the preponderance of the 
evidence is against the claims, and there is no doubt to be 
resolved.  Therefore, the claims are denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).







	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder, 
to include as secondary to a left knee disorder, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


